Citation Nr: 0216583	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-08 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



REMAND

The veteran served on active duty from October 1980 to 
October 1984.  This case comes to the Board of Veterans' 
Appeals (Board) appeal from an October 2000 RO decision which 
denied service connection for residuals of a head injury and 
for a psychiatric disorder.  

On a substantive appeal form (VA Form 9) and a hearings 
option form completed in October 2001, the veteran indicated 
he wanted a hearing before a Board member visiting the RO 
(i.e., Travel Board hearing).  The RO must schedule such a 
hearing.  
38 U.S.C.A. § 7107 (West Supp. 2002); 38 C.F.R. § 19.75, 
19.76, 20.703, 20.704 (2002).  Accordingly, this case is 
remanded to the RO for the following action: 

The RO should schedule a Travel Board 
hearing for the veteran in connection 
with his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

